DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 24 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claim includes common technical features with the originally elected invention including claim 1 as indicated in the Restriction/Election Requirement dated 7/20/2021 and the Election made by applicant 9/20/2021. Those common technical features do not make a contribution over the prior art cited below in the 35 U.S.C. 103 rejections of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 24 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 has been considered by the examiner. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-12, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al. (US 2013/0196130).
Regarding claim 1, Hufen teaches an impact modified composition which his formed into a shaped part which are coated with polyurethane based systems and have and improved adhesion between the layers (“a multilayer article comprising a substrate layer and a cover layer including a polyurethane bonded directly to the substrate layer”) (Pg. 1, Paragraph [0011]-[0012]). The compositions (“polymeric composition”) of the shaped parts include A) 30 to 80 parts by weight of an aromatic polycarbonate (“polycarbonate component”), B) 2 to 40 parts by weight of at least one rubber-free and/or rubber modified vinyl (co)polymer (“styrene-acrylonitrile copolymer”), C) 0.5 to 20 parts by weight of at least one rubber-modified vinyl (co)polymer (“impact modifier”), D) 2 to 16 parts by weight of at least one polyester, E) 0 to 35 parts by weight of at least one inorganic filler or reinforcing substance, and F) 0.01 to 20 parts by weight of at least one polymer additive wherein the sum of the components is 100 parts by weight (PG. 1, Paragraphs [0013]-[0019]). Additionally, the rubber free or rubber modified vinyl copolymer may include styrene and acrylonitrile components (Pg. 3, Paragraphs [0056]-[0057]). Hufen teaches component C as including pure polybutadiene (Pg. 4, Paragraph [0086]). The polybutadiene is present in a range of 20 to 95 wt% of component C, which would result in the content of polybutadiene in the composition being from 0.01 wt% to 19 wt% of the total composition (Pg. 4, Paragraph [0078], [0085]-[0086]). 
One of ordinary skill in the art would appreciate that the total contents of components A and B-C would be from 32.5% to 98% based on the total parts by weight of the composition. Additionally, the ratio of component A to components B-C, which is considered the toughening component would result in the range of 33:66 to 96:4 (A:B+C) based on the parts by weight listed above of Components A-C which overlaps with the instantly claimed range. Additionally, the range of 0.01 wt% to 19 wt% of the polybutadiene in component C overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Hufen teaches the shaped parts as discussed above with respect to claim 1.As discussed above, the compositions include an inorganic or reinforcing substance in the range of 0 to 35 parts by weight, which overlaps with the claimed range. 
Regarding claim 3, Hufen teaches the shaped parts as discussed above with respect to claim 9. As discussed above, the polybutadiene in component C is resultantly in a range of 0.01wt% to 19 wt% of the total polymeric composition. 
Regarding claim 7, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen teaches the component B as being rubber modified vinyl copolymer which may be formed with a styrene acrylonitrile polymer including 50 to 95 parts by weight of styrene and 5 to 50 parts by weight of acrylonitrile (“wherein the styrene acrylonitrile copolymer includes 60 weight percent or more styrene and 15 weight percent or more acrylonitrile based on the total weight of the acrylonitrile styrene copolymer”) (PG. 4, Paragraph [0063]-[0065]). The rubber graft base may be polybutadiene (“polybutadiene containing phase dispersed in a styrene containing phase”) (Pg. 4, Paragraph [0067]-[0068]). 
Regarding claim 8, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen teaches the component B may be a rubber free copolymer which includes 75 to 80% styrene and 20 to 25% acrylonitrile (Pg. 4, Paragraph [0061]). 
Regarding claim 10, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen teaches the inorganic filler or reinforcing substance may be wallastonite or glass fibers (Pg. 7, Paragraph [0133]). 
Regarding claim 11, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen further teaches the shaped parts may be used in the field of automobile body components (Pg. 1, Paragraphs [0006]-[0007]). Hufen additionally teaches the polyurethane lacquer layer may have a thickness of 1 to 1000 microns (Pg. 8, Paragraph 0150]).
Hufen is silent with respect to the shaped parts formed from the compositions described above having a thickness of 0.3 to 10 mm.
	However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the thickness of the shaped parts formed by the compositions of Hufen as the invention is directed to shaped parts may be used in the field of automobile body components (Pg. 1, Paragraphs [0006]-[0007]), and the Applicant's invention is also directed towards the same (Pg. 38, Paragraph [0153]). As such, the range of the thickness fo the substrate layer of 0.3 to 10 mm as claimed is well within the purview of one of ordinary skill in the art. Furthermore, because the of the overlapping fields and the overlapping materials used for the improved adhesion to a polyurethane skin layer, the thicknesses as claimed would be obvious to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAUer, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II).
Regarding claim 12, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen teaches the shaped parts may be formed with or without foaming agents (Pg. 8, Paragraph [0145]). Additionally, the polyurethane cover layer may be formed as a lacquer layer or a foamed layer (Pg. 8, Paragraph [0149]). One of ordinary skill in the art would appreciate that foamed layers would have a porosity whereas the unfoamed layers would not have a porosity which would result in both layers having porosities of 0%.
Regarding claim 16, Hufen teaches the shaped products as discussed above with respect to claim 9. Components B and C may be formed from either an acrylonitrile component or an unsaturated carboxylic acid component (Pg. 4, Paragraph [0082]). One of ordinary skill in the art would appreciate that the components formed from acrylonitrile could not include unsaturated carboxylic acid components making their content 0% by weight.
Regarding claim 17, Hufen teaches the shaped parts as discussed above with respect to claim 9. Hufen teaches the inorganic filler or reinforcing substance may be wallastonite or glass fibers (Pg. 7, Paragraph [0133]). Additionally the total content of the components A-C and E may be in a range of up to 98% by weight (Pg. 1, Paragraph [002]-[0019]). 
Regarding claims 22 and 23, Hufen teaches the shaped parts as discussed above with respect to claim 1. Hufen teaches the polyurethane lacquer layer may have a thickness of 1 to 1000 microns (Pg. 8, Paragraph 0150]). As discussed above, the polybutadiene in component C is resultantly in a range of 0.01wt% to 19 wt% of the total polymeric composition. Hufen teaches the shaped parts may be formed with or without foaming agents (Pg. 8, Paragraph [0145]). Additionally, the polyurethane cover layer may be formed as a lacquer layer or a foamed layer (Pg. 8, Paragraph [0149]). One of ordinary skill in the art would appreciate that foamed layers would have a porosity whereas the unfoamed layers would not have a porosity which would result in both layers having porosities of 0%. Additionally as discussed above, the compositions may include a component E) 0 to 35 parts by weight of at least one inorganic filler or reinforcing substance, and F) 0.01 to 20 parts by weight of at least one polymer additive wherein the sum of the components is 100 parts by weight (“free of filler or includes less than 10 weight percent filler”). Furthermore, Hufen teaches the polyurethane layer being formed in a mold in which the support including the composition has already been molded (“overmolded layer”) (Pg. 8, Paragraphs [0162], Pgs. 8-9, Paragraphs [0165]-[0172]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al. (US 2013/0196130) as applied to claim 9 above, and further in view of Huang et al. (US 5,717,021).
Regarding claim 13, Hufen teaches the shaped parts as discussed above with respect to claim 9.
Hufen is silent with respect to the compositions further including from 0.2 to 9 percent by weight of an ethylene copolymer with a functionalized monomer.
Huang teaches blends comprising one or more polycarbonate resins, one or more grafted ABS resins and an effective amount of functionalized aliphatic polyalpha olefin resins (Col. 1, Lines 6-10). The functionalized olefin resins are included in amounts from 0.1 to 8% percent by weight in order to improve the processability of PC/ABS resin compositions (Col. 1, Lines 35-38; Col. 1, Lines 49-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Hufen with functionalized olefin resins included in amounts from 0.1 to 8% percent by weight in order to improve the processability of PC/ABS resin compositions as taught by Huang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hufen et al. (US 2013/0196130) as applied to claim 1 above, and further in view of Egashira (US 2015/0111012). 
Regarding claim 14, Hufen teaches the shaped parts as discussed above with respect to claim 1. Hufen teaches the shaped part compositions may include pigments (Pg. 8, Paragraph [0145]). Additionally, the polyurethane lacquer layer may include stabilizers against the influences of aging and weathering (PG. 11, Paragraph [0209]).
Hufen is silent with respect to the polyurethane lacquer layer being transparent.
Egashira teaches a decorative sheet including a polyurethane surface layer (Abstract). The surface layers protects a decorative sheet which may include pigments and patterns (Pg. 1, Paragraph [0011]; Pg. 3, Paragraphs [0032]-[0037]). One of ordinary skill in the art would appreciate that the surface layer would be required to be clear or transparent in order to view the pattern of the decoration layer underneath.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the shaped parts of Hufen such that the compositions would include a pigment and the polyurethane lacquer layer would be clear in order to view the color or pattern of the composition underneath as taught by Egashira.

In addition to the rejection above, Claims 1-10, 12, 16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292). 
Regarding claim 1, Eckel teaches composite components including a support having a composition including a polycarbonate and at least one polyurethane layer (“a multi-layer article comprising a substrate layer and a cover layer”) (Pg. 1, Paragraph [0012]). The composition includes at least 20 to 85 parts by weight of an aromatic polycarbonate (“polycarbonate component”), at least 15 to 80 parts by weight one rubber-modified vinyl copolymer (“toughening component”) (Pg. 2, Paragraphs [0018]-[0020]). The composition may further include at least one polymer additive in a content range of 0 to 30 parts by weight (Pg. 2, Paragraph [0021]). The rubber-modified vinyl copolymer may be preferably formed from graft polymers such as styrene and acrylonitrile in combination with a rubber graft base such as polybutadiene (“toughening component includes a styrene-acrylonitrile copolymer and an impact modifier, wherein the impact modifier includes a polybutadiene rubber”) (Pg. 6, Paragraph [0109]-[0122]). As discussed above, the composites include a polyurethane layer which may be a compact PU skin layer (“a cover layer including a polyurethane and/or a polyurea bonded directly to the substrate layer”) (Pg. 2, Paragraph [0026]). The content of the polycarbonate component and the rubber modified vinyl copolymer may be from 70% to 100% of the support when the polymer additive may be included (Pg. 2, Paragraph [0018]-[0021]). As discussed above, the ratio of the polycarbonate component to the rubber modified vinyl copolymer component is 20:80 to 85:15, which overlaps with the claimed range. Additionally, the total rubber content in the composition is in the range of 12-35 parts by weight which overlaps with the claimed range and the rubber as discussed above is preferably polybutadiene rubber (Pg. 2, Paragraph [0025]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Eckel teaches the composites as discussed above with respect to claim 1. As discussed above, the compositions include a polycarbonate component and a rubber modified vinyl copolymer, resulting a polyester content of 0%. 
Regarding claim 9, Eckel teaches the composites as discussed above with respect to claim 1. As discussed above, Eckel teaches the inclusion of 0 to 30 parts by weight of a polymer additive which may be a reinforcing filler or combinations of reinforcing fillers with other components (Pg. 7, Paragraph [0141]). 
Regarding claim 3, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, the total rubber content in the composition is in the range of 12-35 parts by weight which overlaps with the claimed range and the rubber as discussed above is preferably polybutadiene rubber (Pg. 2, Paragraph [0025]).
Regarding claim 4, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, Eckel teaches the preferred components for the rubber modified vinyl copolymer being styrene, acrylonitrile and polybutadiene (“mass ABS”).
Regarding claim 5, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, Eckel teaches the preferred components for the rubber modified vinyl copolymer being styrene, acrylonitrile and polybutadiene. The content of polybutadiene in the rubber modified vinyl copolymer is from 40 wt% to 75 wt% of the copolymer (Pg. 6, Paragraph [0112]). 
Regarding claim 6, Eckel teaches the composites as discussed above with respect to claim 5. As discussed above, the polycarbonate is included in a content of 20 to 85 parts by weight. 
Regarding claim 7, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, Eckel teaches the preferred components for the rubber modified vinyl copolymer being styrene, acrylonitrile and polybutadiene. The styrene is included in a content range of 50 to 99 wt% and the acrylonitrile is included in a content range of 1 to 50 wt% (Pg. 6, Paragraph [0116]-[0119]).
Regarding claim 8, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, the vinyl copolymer is preferably formed from styrene and acrylonitrile. 
Regarding claim 10, Eckel teaches the composites as discussed above with respect to claim 9. Eckel further teaches the reinforcing filler may be glass fibers (Pg. 7, Paragraph [0141]). 
Regarding claim 12, Eckel teaches the composites as discussed above with respect to claim 9. Eckel teaches further fails to teach the composition for the support as including a blowing agent to form the support. Additionally, the polyurethane cover layer may be formed as a lacquer layer or a foamed layer (Pg. 8, Paragraph [0149]). One of ordinary skill in the art would appreciate that foamed layers would have a porosity whereas the unfoamed layers would not have a porosity which would result in both layers having porosities of 0%.
Regarding claim 16, Eckel teaches the composites as discussed above with respect to claim 9. As discussed above, the vinyl copolymer is preferably formed from styrene and acrylonitrile, which one of ordinary skill in the art would appreciate as having 0% of maleic anhydride, maleic acid or another monomer that provides a carboxyl group to the copolymer. 
Regarding claim 22, Eckel teaches the composites as discussed above with respect to claim 1. As discussed above, the total rubber content in the composition is in the range of 12-35 parts by weight which overlaps with the claimed range and the rubber as discussed above is preferably polybutadiene rubber (Pg. 2, Paragraph [0025]). Additionally, Eckel teaches further fails to teach the composition for the support as including a blowing agent to form the support. Additionally, the polyurethane cover layer may be formed as a lacquer layer or a foamed layer (Pg. 8, Paragraph [0149]). One of ordinary skill in the art would appreciate that foamed layers would have a porosity whereas the unfoamed layers would not have a porosity which would result in both layers having porosities of 0%.
Regarding claim 23, Eckel teaches the composites as discussed above with respect to claim 1. As discussed above, the total rubber content in the composition is in the range of 12-35 parts by weight which overlaps with the claimed range and the rubber as discussed above is preferably polybutadiene rubber (Pg. 2, Paragraph [0025]). Additionally, Eckel teaches further fails to teach the composition for the support as including a blowing agent to form the support. Additionally, the polyurethane cover layer may be formed as a lacquer layer or a foamed layer (Pg. 8, Paragraph [0149]). One of ordinary skill in the art would appreciate that foamed layers would have a porosity whereas the unfoamed layers would not have a porosity which would result in both layers having porosities of 0%. Furthermore, the thickness of the polyurethane skin layer is from 1-1000 microns and is formed from a mold which already includes the support composition (“overmold layer”) (Pg. 2, Paragraphs [0027]-[0037]). Additionally, as discussed above, the composition may include 0 to 30 parts by weight of polymeric additive. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292) as applied to claim 9 above, and further in view of Li et al. (US 2011/0223400).
Regarding claim 11, Eckel teaches the composites as discussed above with respect to claim 9. The polyurethane lacquer layer may have a thickness in the range of 1 to 1000 microns (Pg. 2, Paragraph [0027]).
Eckel is silent with respect to the support thickness being 0.3 to 10 mm.
Li teaches a two layer structure including a substrate layer and an overlay layer (Pg. 1, Paragraph [0004]). The substrate layer may be formed from a polycarbonate homopolymer or copolymer and the overlay layer may be formed from polyurethane (Pg. 1, Paragraphs [0007]-[0010]). The thickness of the substrate layer is preferably 0.1 to 10 mm (Pg. 1, Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the support layer of Eckel such that the thickness of the support is 0.1 to 10 mm as taught by Li who additionally teaches a composite structure including a substrate layer comprising a polycarbonate and an overlay layer formed from polyurethane.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292) as applied to claim 9 above, and further in view of Huang et al. (US 5,717,021).
Regarding claim 13, Eckel teaches the composites as discussed above with respect to claim 9. 
Eckel is silent with respect to the compositions further including from 0.2 to 9 percent by weight of an ethylene copolymer with a functionalized monomer.
Huang teaches blends comprising one or more polycarbonate resins, one or more grafted ABS resins and an effective amount of functionalized aliphatic polyalpha olefin resins (Col. 1, Lines 6-10). The functionalized olefin resins are included in amounts from 0.1 to 8% percent by weight in order to improve the processability of PC/ABS resin compositions (Col. 1, Lines 35-38; Col. 1, Lines 49-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Eckel with functionalized olefin resins included in amounts from 0.1 to 8% percent by weight in order to improve the processability of PC/ABS resin compositions as taught by Huang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292) as applied to claim 1 above, and further in view of Egashira (US 2015/0111012). 
Regarding claim 14, Eckel teaches the composites as discussed above with respect to . Eckel further teaches the polymer additive may include pigments (Pg. 7, Paragraph [0141]). Additionally, the polyurethane lacquer layer may include stabilizers against the influences of aging and weathering (Pg. 10, Paragraph [0185]).
Eckel is silent with respect to the polyurethane lacquer layer being transparent.
Egashira teaches a decorative sheet including a polyurethane surface layer (Abstract). The surface layers protects a decorative sheet which may include pigments and patterns (Pg. 1, Paragraph [0011]; Pg. 3, Paragraphs [0032]-[0037]). One of ordinary skill in the art would appreciate that the surface layer would be required to be clear or transparent in order to view the pattern of the decoration layer underneath.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the composites of Eckel such that the compositions would include a pigment and the polyurethane lacquer layer would be clear in order to view the color or pattern of the composition underneath as taught by Egashira.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292) as applied to claim 9 above, and further in view of Hufen et al. (US 2013/0196130).
Regarding claim 17, Eckel teaches the composite as discussed above with respect to claim 9. As discussed above, the compositions comprise the polycarbonate, the rubber modified vinyl copolymer and the polymer additive. Additionally, the polymer additive may be a reinforcing filler (Pg. 7, Pargraph [0141]). 
Eckel is silent with respect to the polymer additive being wallastonite. 
Hufen teaches an impact modified composition which his formed into a shaped part which are coated with polyurethane based systems and have and improved adhesion between the layers (Pg. 1, Paragraph [0011]-[0012]). The compositions of the shaped parts include A) 30 to 80 parts by weight of an aromatic polycarbonate, B) 2 to 40 parts by weight of at least one rubber-free and/or rubber modified vinyl (co)polymer, C) 0.5 to 20 parts by weight of at least one rubber-modified vinyl (co)polymer, D) 2 to 16 parts by weight of at least one polyester, E) 0 to 35 parts by weight of at least one inorganic filler or reinforcing substance, and F) 0.01 to 20 parts by weight of at least one polymer additive wherein the sum of the components is 100 parts by weight (PG. 1, Paragraphs [0013]-[0019]). The reinforcing filler may be a wallastonite filler (Pg. 7, Pargraph [0133]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Eckel such that the polymer additive, which may be a reinforcing filler, is wallastonite as taught by Hufen who also teaches a reinforcing filler in a polycarbonate composition. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eckel et al. (US 2011/0159292) as applied to claim 12 above, and further in view of Hufen et al. (US 2013/0196130) and Li et al. (US 2011/0223400).
Regarding claim 21, Eckel teaches the composites as discussed above with respect to claim 12. 
As discussed above, the compositions include a polycarbonate component and a rubber modified vinyl copolymer, resulting a polyester content of 0%. 
As discussed above, Eckel teaches the preferred components for the rubber modified vinyl copolymer being styrene, acrylonitrile and polybutadiene (“mass ABS”).
As discussed above, the compositions comprise the polycarbonate, the rubber modified vinyl copolymer and the polymer additive. Additionally, the polymer additive may be a reinforcing filler (Pg. 7, Paragraph [0141]). 
Eckel is silent with respect to the polymer additive being wallastonite. 
Hufen teaches an impact modified composition which his formed into a shaped part which are coated with polyurethane based systems and have and improved adhesion between the layers (Pg. 1, Paragraph [0011]-[0012]). The compositions of the shaped parts include A) 30 to 80 parts by weight of an aromatic polycarbonate, B) 2 to 40 parts by weight of at least one rubber-free and/or rubber modified vinyl (co)polymer, C) 0.5 to 20 parts by weight of at least one rubber-modified vinyl (co)polymer, D) 2 to 16 parts by weight of at least one polyester, E) 0 to 35 parts by weight of at least one inorganic filler or reinforcing substance, and F) 0.01 to 20 parts by weight of at least one polymer additive wherein the sum of the components is 100 parts by weight (PG. 1, Paragraphs [0013]-[0019]). The reinforcing filler may be a wallastonite filler (Pg. 7, Paragraph [0133]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Eckel such that the polymer additive, which may be a reinforcing filler, is wallastonite as taught by Hufen who also teaches a reinforcing filler in a polycarbonate composition. 
As discussed above, the compositions comprise the polycarbonate, the rubber modified vinyl copolymer and the polymer additive (“the total amount of filler, the toughening component, and the polycarbonate in the substrate layer is about 95 weight percent or more based on the total weight of the substrate layer”).
Eckel is silent with respect to the support thickness being 0.3 to 10 mm.
Li teaches a two layer structure including a substrate layer and an overlay layer (Pg. 1, Paragraph [0004]). The substrate layer may be formed from a polycarbonate homopolymer or copolymer and the overlay layer may be formed from polyurethane (Pg. 1, Paragraphs [0007]-[0010]). The thickness of the substrate layer is preferably 0.1 to 10 mm (Pg. 1, Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the support layer of Eckel such that the thickness of the support is 0.1 to 10 mm as taught by Li who additionally teaches a composite structure including a substrate layer comprising a polycarbonate and an overlay layer formed from polyurethane.
Furthermore, the thickness of the polyurethane skin layer is from 1-1000 microns and is formed from a mold which already includes the support composition (“overmold layer”) (Pg. 2, Paragraphs [0027]-[0037]).
As discussed above, Eckel teaches the preferred components for the rubber modified vinyl copolymer being styrene, acrylonitrile and polybutadiene. The styrene is included in a content range of 50 to 99 wt% and the acrylonitrile is included in a content range of 1 to 50 wt% (Pg. 6, Paragraph [0116]-[0119]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16-17 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 18-21 of copending Application No. 16/331,750 in view of Hufen et al. (US 2013/0196130), Egashira et al. (US 2015/0111012), Huang et al. (US 5,717,021), Li et al. (US 2011/0223400) and Eckel et al. (US 2011/0159292).
Claim 1 requires the limitation of “A multilayer article comprising: a substrate layer including a polymeric composition, wherein the polymeric composition is a blend comprising: two or more polymers including a polycarbonate component and a toughening component, wherein the toughening component includes a styrene-acrylonitrile copolymer and an impact modifier, wherein the impact modifier includes a polybutadiene rubber; and a cover layer including a polyurethane and/or a polyuria bonded directly to the substrate layer wherein the concentration of the two or more polymers is about 70 weight percent or more and about 100 weight percent or less based on the total weight of the polymer composition, the total weight of the polycarbonate component and the toughening component is about 75 weight percent to about 100 weight percent, based on the total weight of the two or more polymers of the polymer composition and the weight ratio of the polycarbonate component  to the toughening component is about 10:90 or more and 55:45 or less, and the concentration of the polybutadiene is about 3 weight percent or more and about 23 weight percent or less based on the total weight of the polymeric composition.”
Claim 1 of application ‘750 teaches a multilayer article including a substrate layer comprising a polymer composition being a blend of a polycarbonate polymer and a toughening component including a rubber modified monovinylidene aromatic thermoplastic including an impact modifier and a cover layer of a polyurethane bonded directly to the substrate layer.
Hufen teaches an impact modified composition which his formed into a shaped part which are coated with polyurethane based systems and have and improved adhesion between the layers (“a multilayer article comprising a substrate layer and a cover layer including a polyurethane bonded directly to the substrate layer”) (Pg. 1, Paragraph [0011]-[0012]). The compositions (“polymeric composition”) of the shaped parts include A) 30 to 80 parts by weight of an aromatic polycarbonate (“polycarbonate component”), B) 2 to 40 parts by weight of at least one rubber-free and/or rubber modified vinyl (co)polymer (“styrene-acrylonitrile copolymer”), C) 0.5 to 20 parts by weight of at least one rubber-modified vinyl (co)polymer (“impact modifier”), D) 2 to 16 parts by weight of at least one polyester, E) 0 to 35 parts by weight of at least one inorganic filler or reinforcing substance, and F) 0.01 to 20 parts by weight of at least one polymer additive wherein the sum of the components is 100 parts by weight (PG. 1, Paragraphs [0013]-[0019]). Additionally, the rubber free or rubber modified vinyl copolymer may include styrene and acrylonitrile components (Pg. 3, Paragraphs [0056]-[0057]). Hufen additionally teaches the compositions provide for improved adhesion between the compositions and a polyurethane layer (Pg. 1, Paragraph [0011]). Hufen teaches component C as including pure polybutadiene (Pg. 4, Paragraph [0086]). The polybutadiene is present in a range of 20 to 95 wt% of component C, which would result in the content of polybutadiene in the composition being from 0.01 wt% to 19 wt% of the total composition (Pg. 4, Paragraph [0078], [0085]-[0086]). 
One of ordinary skill in the art would appreciate that the total contents of components A and B-C would be from 32.5% to 98% based on the total parts by weight of the composition. Additionally, the ratio of component A to components B-C, which is considered the toughening component would result in the range of 33:66 to 96:4 (A:B+C) based on the parts by weight listed above of Components A-C which overlaps with the instantly claimed range. Additionally, the range of 0.01 wt% to 19 wt% of the polybutadiene in component C overlaps with the instantly claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polymeric composition of claim 1 of application ‘750 with that of Hufen in order to improve the adhesion between the substrate layer and the cover layer being polyurethane.
Claims 2-14, 16-17 and 21-23 are further taught by claims 1-11 and 18-21 of application 16/331,750 in view of Hufen, Huang, Egashira, Li and Eckel as discussed above in the 35 U.S.C. 103 rejections.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 1/14/2022, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive. The amendments to the claims overcome the previous 35 U.S.C 112 rejections dated 10/14/2021. The rejections of 10/14/2022 have been withdrawn. 

Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
On pages 10-11, applicant argues that component C of Hufen does not include a polybutadiene rubber in an amount ranging from 3 to 23 weight percent such that component C includes silicon rubber and butyl acrylate rubber and examples in Hufen teaches 8 parts of component B1 which corresponds to less than 1% of polybutadiene rubber. 
Applicant further argues that Hufen’s examples fail to teach the ratio required by claim 1 between the polycarbonate portion and the toughening component.
Lastly, applicant argues that Hufen fails to teach the improved adhesion durability which is what applicant argues is what the instant invention aims to achieve. 
The examiner first notes that component C preferably includes a rubber graft base which is preferably a polybutadiene rubber (Pg. 4, Paragraphs [0085]-[0086]. Additionally, Hufen provides a general teaching for the content of the rubber in component C and the content of component C in the total composition. In particular, component C)  includes 0.5 to 20 parts by weight of at least one rubber-modified vinyl (co)polymer in the total composition (Abstract). The polybutadiene is present in a range of 20 to 95 wt% of component C, which would result in the content of polybutadiene in the composition being from 0.01 wt% to 19 wt% of the total composition (Pg. 4, Paragraph [0078], [0085]-[0086]). As such, the examiner contends Hufen provides a general teaching for the content of polybutadiene in the total composition of 0.01 wt% to 19wt% which overlaps with the instantly claimed range of 3 wt% to 23wt%. 
With respect to applicant’s arguments concerning the ratio of polycarbonate and the toughening component, the examiner notes, as discussed in the rejection above, Hufen provides a general teaching for the contents of each of the components in the composition (Abstract). In particular, the content of the component A) being polycarbonate in the composition is from 30 to 80 parts by weight, and the contents of the components B) and C) are 2 to 40 parts by weight and 0.5 to 20 parts by weight, respectively (Abstract). Therefore, the examiner contends the ratio of component A to components B-C, which is considered the toughening component would result in the range of 33:66 to 96:4 (A:B+C) based on the parts by weight listed above of Components A-C which overlaps with the instantly claimed range of 10:90 to 55:45. 
Furthermore, the examiner notes that Hufen teaches the compositions as having improved adhesion to a polyurethane layer without the use of an adhesion promoting layer, similar to that of applicant’s invention (Hufen, Pg. 1, Paragraph [0009]).
Therefore, the examiner ultimately contends that Hufen teaches each of the limitations of claim 1 and the current action is made FINAL. Furthermore, additional rejections have been made in view of Eckel as discussed above in the 35 U.S.C 103 rejections of claim 1 in view of the amendments made to the instant claim set. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783